DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1, 3-6, 8-16 and 18-22 have been considered but are moot because the new ground of rejection does not rely on any of the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-6, 8-10, 14-16, 18-19 and 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Driessen et al. (US Pat # 7,527,078).
In regards to claim 1, Driessen et al. teaches a customized cosmetic system for dispensing a cosmetic solid comprising:
a dock (10);

a grinding cap (104) disposed in the dock or in the at least one cartridge for dispensing a metered or measured portion from the cosmetic solid (Col 13, Lines 22-29), wherein the grinding cap utilizes friction and rotational motion to grind or scrape the cosmetic solid to controllably dispense or advance a desired amount of the cosmetic solid (Col 13, Lines 30-56).
Regarding claims 5-6, Driessen et al. teaches the dock comprises at least one opening through which the cosmetic solid is applied to a collection container (115), the at least one opening (114) configured to couple to the at least one cartridge.
Regarding claim 8, Driessen et al. teaches the cosmetic solid is a finished cosmetic retail item (Col 11, Lines 1-3).
Regarding claim 9, Driessen et al. teaches the cosmetic solid is disposed in the collection container, and wherein the collection container is configured to collect and mix the cosmetic (as it is configured to receive a blend, it is configured to “collect and mix” as needed by the user, where the instant claim does not positively require a mixing element of the apparatus to do the mixing).
Regarding claim 10, Driessen et al. teaches the cosmetic solid comprises at least one coloring agent (Col 12, Line 60).
Regarding claim 14, Driessen et al. teaches the at least one cartridge comprises a gripping surface (Figure 8 at outer surface of 105) configured to be manually operated (as such are manually loaded into the device for use).
Regarding claim 15, Driessen et al. teaches a metered dispensing mechanism (Col 13, Lines 1 and 21-36) is operatively coupled to the grinding cap for automation.
Regarding claim 16, Driessen et al. teaches the grinding cap is disposed in the at least one cartridge (see Figure 11).
Regarding claim 18, Driessen et al. teaches the dock is a cap (see Figure 11 where such forms a cap for cartridge 105).
Regarding claim 19, Driessen et al. teaches the metered dispensing mechanism is a motor coupled to an actuator (Col 13, Lines 1-7) that is configured to be hands-free (Col 12, Lines 65-66).
Regarding claim 22, Driessen et al. teaches the dock, the at least one cartridge, the grinding cap, the collection container, or any combination thereof comprise a kit (Col 11, Lines 1-3), wherein the kit is single-use or disposable (where “disposable” is a relative term, such that anything is “disposable).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Driessen et al. as applied to claim 1 above.
In regards to claim 3, Driessen et al. teaches a metered scale (111) disposed in the dock or in the at least one cartridge; but does not teach that its shape is circular. However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the scale of Driessen et al. to be circular in shape as a matter of obvious design choice lacking in any criticality or providing any inventive step.  


Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Driessen et al. as applied to claims above, in view of Miller et al. (US Pat # 6,935,386).
In regards to claim 4, Driessen et al. teaches the dock is configured to receive a cosmetic jar to collect the cosmetic being dispensed; but does not teach the jar to couple securely to the dock.  However, Miller et al. teaches a cosmetic dispenser to have a jar (14), where the jar is secured (Col 7, Lines 8-15) to a dispensing dock (Figure 7 at 15). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the dock of Driessen et al. to securely connect to the container receiving dispensed product, as taught by Miller et al. in order to provide a more controlled dispensing of product to eliminate waste.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Driessen et al. as applied to claims 1 and 10 above, in view of Bartholomew et al. (US Pub # 2008/0047972).
In regards to claims 11-13, Driessen et al. teaches a dispenser for dispensing various individual components for customizable recipes of cosmetics, where such includes coloring elements. However, Driessen et al. does not specifically teach what components can go into a particular recipe, such as a natural dye, synthetic colorant, coal tar, chromium oxide, aluminum powder, manganese, iron oxide, mica flakes, cosmetic color additive, and mixtures thereof. 
However, Bartholomew et al. teaches a customizable cosmetic recipe dispenser to include mixing cosmetic coloring agents such as manganese and other additives (Paragraphs 0027, 0028, 0031 which teach mixtures including various colorants and preservatives). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the dispenser of Driessen et al. to contain the coloring components and additives of Bartholomew et al. as a matter of user preference for what recipes they are seeking to follow.

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Driessen et al. as applied to claim 5 above, in view of Krauss et al. (US Pat # 4,871,262).
Regarding claims 20-21, Driessen et al. teaches the collection container; but does not teach the container specifically comprises a mechanism configured to mix or homogenize the cosmetic. 
However, Krauss et al. teaches a cosmetic dispensing system to contain a mechanism for mixing dispensed product within a collection container (see Figure 2 which teaches mechanical mixing). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the dispenser of Driessen et al. to include the mixer of Krauss et al. in order to ensure the dispensed components are sufficiently mixed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIANNE E KALACH whose telephone number is (571)270-7489.  The examiner can normally be reached on M-R 07:30-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571 272 4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.E.K/Examiner, Art Unit 3772                                                                                                                                                                                                        
/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772